Citation Nr: 1425407	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  03-08 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for partial loss of voice.


REPRESENTATION

Appellant represented by:	Louise Anne Kroutil, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran had active military service from December 1979 to November 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In November 2004, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In a February 2005 decision, the Board denied entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability caused by VA surgery, diagnosed as paralysis of the right true vocal cord, which caused continuing hoarseness and partial loss of voice.

The Veteran appealed the Board's February 2005 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2007 decision, the Court vacated the Board's February 2005 decision and remanded the case to the Board for further proceedings.  In February 2008, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, to include obtaining additional medical opinion evidence.

After the development was completed, the Board again denied the claim in a January 2009 decision.

The Veteran appealed the Board's January 2009 decision to the Court.  In an April 2010 decision, the Court vacated the Board's January 2009 decision and remanded the case to the Board for further proceedings consistent with an April 2010 Joint Motion for Remand.

In a November 2010 decision, the Board denied the claim for compensation benefits under 38 U.S.C.A. § 1151.  This decision was also appealed to the Court, and by an August 2012 decision, the Court again vacated the Board's decision.

In June 2013 the Veteran's attorney submitted to the Board additional evidence for consideration in connection with the claim on appeal.  A waiver of AOJ consideration of this evidence was received in a written statement dated in June 2013.  


FINDINGS OF FACT

1.  The Veteran has additional disability consisting of paralysis of the right true vocal cord with hoarseness and partial loss of voice caused by cervical spine surgery performed in October 2000 at a VA hospital.

2.  Permanent paralysis of the right true vocal cord was a reasonably foreseeable risk of the VA cervical spine surgery conducted in October 2000.

3.  Paralysis of the right true vocal cord was not proximately due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing reasonable care.

4.  VA's deviations from the regulatory requirements for obtaining informed consent were minor, immaterial deviations under the circumstances of this case.


CONCLUSION OF LAW

The criteria for an award of compensation benefits under 38 U.S.C.A. § 1151 for paralysis of the right true vocal cord with hoarseness and partial loss of voice have not been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.361, 17.32 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the issuance of a late notice may be cured by re-adjudication.

In an August 2001 letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for compensation under 38 U.S.C.A. § 1151, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  

The Veteran has received necessary notice and has had a meaningful opportunity to participate in the development of his claim, has presented testimony at a hearing, and has been represented by an attorney.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also notes that actions requested in the prior remand have been undertaken.  Here, the AOJ arranged for a VA examination and provided the Veteran's claims file to the Chief of Surgery at a VA Hospital.  Following a review of the claims file and physical examination in June 2008, the surgeon addressed each question listed in the Board's February 2008 remand in a June 2008 examination report and an August 2008 addendum.  The AOJ later issued  supplemental statements of the case (SSOCs) in June 2008 and September 2008.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of the remand, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
  
The Board also finds that VA has complied with all assistance provisions of the VCAA.  Pertinent to the claim for compensation benefits under 38 U.S.C.A. § 1151, the evidence of record contains the Veteran's VA and private treatment records, VA examination reports and medical opinions, information about dysphonia, lay statements from the Veteran and a friend, and argument by a representative on the Veteran's behalf.  The September 2001, June 2008, August 2008, and November 2010 VA examination reports and/or medical opinions include the information necessary to decide the claim.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

II. Analysis

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the applicable criteria in effect for claims filed on or after October 1, 1997, compensation under 38 U.S.C.A. § 1151 is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a) (West 2002). 

During the pendency of this claim, the regulation implementing the provisions of 38 U.S.C.A. § 1151 changed.  Such claims previously were adjudicated under 38 C.F.R. § 3.358.  However, VA subsequently promulgated 38 C.F.R. § 3.361 to implement the provisions of the revised statute; this regulation is also applicable to claims for compensation benefits pursuant to 38 U.S.C.A. § 1151 filed on or after October 1, 1997.  See 69 Fed. Reg. 46,426  (Aug. 3, 2004).  

The Veteran contends that he is entitled to compensation under 38 U.S.C.A. § 1151 for additional disability, partial loss of his voice and hoarseness, caused by VA surgical treatment.  More specifically, although the Veteran acknowledges that a cervical spine "operation did resolve a lot of pain for" him (see October 2002 notice of disagreement), he asserts that he was not informed that the risks of "damage to nerves" and "hoarseness" associated with his VA surgery could be permanent.  He recalled being told by his VA surgeon that he should not worry because his planned surgery was a common procedure.  He reports that he "was assured that, at worst, [he] would be hoarse for a couple of days."  (See March 2003 Veteran statement, November 2004 hearing transcript).  He states that he "can talk, but with no volume" and he could not call for help if he was in trouble (see January 2003 Veteran statement).

VA treatment records reflect that the Veteran injured his neck at work in 1995 and subsequently received evaluation and treatment for a herniated disc at C6-C7 with radiculopathy and left paracentral disc herniation at C7-T1 resulting in mild left neuroforaminal narrowing.  He received conservative treatment such as physical therapy and pain medications, but reported his symptoms were not relieved and became progressively worse, including increased neck pain and decreased range of motion (August 1999) and occasional left arm "electric shock" sensations and hand numbness (November 1999).

During an October 2000 neurosurgery consultation, the neurologist noted the Veteran's history of C6-C7 herniation with left arm and hand paresthesia, left arm weakness, and numbness that did not improve with physical therapy or pain medications.  Following a physical examination, the assessment was left C7 radiculopathy.  The plan was listed as C6-7 ACDF (anterior cervical discectomy and fusion), C7-T1 ACDF, C7 part[ial] corp[ectomy].  The neurologist indicated that the benefits and potential risks of surgery were explained and a consultation was obtained.  

On the same day, which was approximately a week before his October 2000 cervical spine surgery, the Veteran and the physician who performed the surgery signed a VA consent form.  The nature and purpose of the operation were described as "incision on the front of the neck with removal of disc and bony spurs to relieve pressure on spinal cord and nerves."  Expected benefits of the procedure were "improvement in symptoms."  Indication for the procedure was reported as "progressively worsening symptoms which have failed conservative treatment," and the surgeon indicated that there we no alternatives to the proposed surgery.  Risks of the procedure were identified as "bleeding, infection, anesthesia, need for further surgery, CSF leak, damage to nerves, spinal cord, hoarseness, no improvement, worsening in symptoms."  The Veteran indicated that he freely consented to the procedure without duress or coercion and that he had an opportunity to ask questions and to indicate his understanding of the discussion.  

On the day of the surgery, the Veteran also gave his consent for anesthesia, acknowledging the nature of the proposed anesthesia and the attendant risks involved.  The form listed minor, moderate, and severe risks and side effects associated with anesthesia.  Minor risks included sore throat.  Severe risks included "aspiration pneumonia, neurologic injury, cardiac arrest, and death."

In October 2000, the Veteran entered the VA Medical Center (VAMC) in Indianapolis, Indiana, where he underwent surgery, a C7 partial corpectomy with C6-C7 and C7-T1 anterior cervical discectomy and fusion, under general endotracheal anesthesia.  The operative report described the indications for the procedure as left upper extremity pain for approximately six years intermittently with pain, which included paresthesia that extend into the left hand, increasing over the last six to nine months.  Physical examination revealed weakness of his triceps muscle as well as reflex asymmetry.  A cervical spine MRI revealed neural foraminal narrowing at C6-C7 and C7-T1 on the left side, probably due to osteophyte.  The surgeon noted that the Veteran's problems had been refractory to conservative management and he desired operative intervention.  The operative record reflects that the "benefits and potential risks of surgery were explained to the [Veteran] and he desired to proceed with the surgery."  A post-surgery note indicated that he initially had some hoarseness, but that it was improving. 

The Veteran's continued post-operative hoarseness resulted in his being referred to the otolaryngology and speech pathology clinics at VAMC Indianapolis.  He was diagnosed with right true vocal cord paralysis with dysphonia (altered voice production).  He was subsequently scheduled for micro direct laryngoscopy for medialization of the right vocal cord.  He was offered the choice of a thyroplasty, a potentially long-term solution, or a local injection of Gelfoam in the right vocal cord for temporary medialization.  The Veteran opted for the Gelfoam injection in a procedure done in September 2001.  The report of a follow-up visit the next month noted the Veteran's voice had improved, and there were no complaints with swallowing, eating, or drinking.  

A September 2001 VA ENT examination report confirmed that the Veteran had right vocal cord paralysis.

A peer review of the Veteran's October 2000 surgery and his right true vocal cord paralysis with dysphonia was completed in May 2002.  The reviewer, S.R, M.D., reviewed the Veteran's medical records and concluded that a correct and timely diagnosis was made, that the treatment executed was timely and proper, that the treatment techniques were performed correctly, and that the Veteran's condition was properly monitored in the course of the procedure.  The reviewer concluded that the Veteran's injury was probably a result of the surgery and elaborated that following the cervical disc operation, the Veteran developed "a risk of the procedure, hoarseness, [which] is sometimes temporary and sometimes permanent," and in the Veteran's case there was "no recovery of the function of the right vocal cord."  The reviewer added that he was "sure that the risks of this procedure were discussed with the [Veteran] as the risks are mentioned in the informed consent for the neurosurgical procedure," which the Veteran signed prior to his surgery.  Finally, the reviewer concluded that most experienced, competent practitioners would have handled the case similarly in all respects.  

In response to deficiencies in the February 2005 Board decision that were outlined in the June 2007 Court decision, the Board remanded the appeal in February 2008 to obtain additional medical opinion evidence.

The Veteran was afforded a VA examination with the Chief of Surgery from a VA hospital in June 2008.  The Veteran described his medical history regarding the onset of left arm pain and discovery of a protruding disc in the C6-C7 area.  He related that prior to his cervical spine surgery, he was "told that injury to his nerves was a possibility, and he understood that hoarseness was a possibility, but his understanding was that this would be a temporary situation."  Following a review of the claims file, physical examination, and direct laryngoscopy with fiberoptic scope, the diagnosis included right vocal cord paralysis secondary to right recurrent laryngeal nerve injury during cervical disc removal and spinal fusion.

The surgeon stated that the Veteran's nerve injury during his cervical discectomy was a known complication of the procedure.  The surgeon opined that a "reasonable healthcare provider would have considered this a risk of the procedure and would have informed the patient that it is definitely a possibility that permanent injury to the recurrent laryngeal nerve would occur, which would result in the vocal cord paralysis."  He further opined that the hoarseness was secondary to the recurrent laryngeal nerve injury that occurred during the cervical disc procedure and that the Veteran was informed that recurrent laryngeal nerve injury was a possibility because this was a relatively common preoperative caution that is given during cervical procedures when using the anterior neck approach, especially on the right side.  The surgeon also believed that there was no negligence, malfeasance, or any malpractice committed by the personnel at the Indianapolis VA, but the Veteran sustained a known, unfortunate complication of anterior approach to the cervical spine.

In a hand-written addendum opinion dated in August 2000 and signed by the Chief of Surgery who conducted the June 2000 VA examination, the surgeon explained that the "risk identified to the Veteran as 'hoarseness' could be construed to include a risk of permanent hoarseness."  He explained that

it is common practice when intending to perform an operative procedure in the vicinity of the recurrent laryngeal nerve to tell the patient that is [sic] significant risk of temporary hoarseness due to handling or compressing the nerve.  However, in a small percentage of cases permanent injury to the nerve occurs resulting in permanent hoarseness.

In the April 2010 Joint Motion for Remand, the parties agreed that the Board failed in its January 2009 decision to address the Veteran's contentions that he was only informed that temporary hoarseness would occur as opposed to being informed of the possibility of permanent paralysis of his vocal cords.

In the August 2012 decision, the Court acknowledged and noted that there was "no dispute" that the Board had found that the Veteran's injury was caused by his surgical treatment, that his additional disability was not the result of an event not reasonably foreseeable, and that the Veteran does not argue that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  See generally 38 C.F.R. § 3.361(b), (d)(1)(i), (d)(2).  Rather, the sole issue in this case, as highlighted by the Court, is whether informed consent was properly obtained from the Veteran prior to his VA surgery.  

In September 2013, the Board requested a medical expert opinion by a neurosurgeon to address the medical questions before deciding the claim.

In October 2013, a neurosurgeon from the VA Medical Center in Jackson, Mississippi provided additional information regarding the risk of hoarseness due to injury of the recurrent laryngeal nerve associated with cervical spine surgery using the anterior neck approach on the right side and additional medical opinions.  
The surgeon explained that surgical treatment was indicated for the Veteran's C6/7 herniated disc with left arm shoulder pain and numbness because he failed trials of different conservative measures and because he told his neurosurgeon that his symptoms were becoming gradually worse and he was unable to continue with his daily activities.  

The surgeon reported that hoarseness of voice due to injury to the recurrent laryngeal nerve on the right side is a well-known risk of this procedure according to neurosurgery literature, accounting for approximately 11 to 24 percent of injury and temporary hoarseness of voice and approximately 3 percent of injury with permanent hoarseness of voice.  Specifically citing three published medical sources regarding complications, including recurrent laryngeal nerve injury with anterior cervical spine surgery, the surgeon reported that the incidence of recurrent laryngeal nerve palsy or vocal [cord] paralysis was approximately three percent.

The surgeon observed that it was "clearly mentioned in the consent that difficulty in speaking from injury to the recurrent laryngeal nerve [was a risk associated with the surgery]."  He explained that use of the word "injury" could mean a permanent condition, one causing the patient to suffer from hoarseness for the rest of his life.  He commented that he could not judge in this case whether a physician meant temporary or permanent hoarseness because discussion of the surgery would be a verbal statement, "but the consent means [injury] could be permanent or transient."  The surgeon opined that the Veteran was informed that recurrent laryngeal nerve injury was a possibility because it is a common preoperative caution when using an anterior neck approach on the right side, and a reasonable healthcare provider would have considered it to be an ordinary risk of surgery.

The surgeon again noted that the Veteran had described to VA physicians left arm pain and numbness that had gradually worsened, making him unable to continue with his daily activities.  The surgeon explained that if no surgical intervention was performed, the Veteran's pain would have remained the same or even worsen with time, and eventually he would have left arm weakness and might develop signs of spinal cord compression, which would result in weakness of both upper and lower extremities and balance problems.  The surgeon opined that in weighing the risks and benefits of the surgery, the benefits, which were previously described as "to relieve pressure on spinal cord and nerves," were higher than the risks.

To establish that fault on VA's part in furnishing surgical treatment proximately caused a veteran's additional disability, it must be shown that the surgical treatment caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA furnished the surgical treatment without a veteran's or, in appropriate cases, his representative's informed consent.  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of § 17.32 of this chapter.  Minor deviations from the requirements of § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1)(ii). 

To be informed, consent must be given freely following a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure, must explain in language understandable to the patient the nature of a proposed procedure; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  38 C.F.R. § 17.32(c).

Moreover, as provided at 38 C.F.R. § 17.32(d)(ii), signature consent is required for all diagnostic and therapeutic treatments or procedures that require sedation, require anesthesia or narcotic analgesia, are considered to produce significant discomfort to the patient, have a significant risk of complication or morbidity, or require injections of any substance into a joint space or body cavity.

In this case, the Board finds that the October 2000 documentation of the Veteran's consent for an operation identified as "anterior cervical discectomy with possible fusion and plating" reflects in language understandable to the Veteran the nature of the proposed procedure ("incision on the front of the neck with removal of disc and bony spurs"), expected benefits ("relieve pressure on spinal cord and nerves" and "improvement in symptoms"), and the fact that no alternatives were available because conservative treatments had failed.  In this regard, the Board notes that the Veteran completed 11th grade and obtained his GED during military service and he has responded in writing to VA communications, reflecting his ability to read and his ability to communicate his thoughts.  He also appeared at a hearing where he articulated his contentions in an intelligent and cogent manner.  In addition, the Board finds that the above language used in the October 2000 consent form generally was not beyond the comprehension of a person situated similar to the Veteran.

It is unclear whether the surgeon explained the anticipated results if the Veteran chose to forego surgery and the Veteran's consistent lay statements suggest that he did not understand that "damage to nerves" and "hoarseness," which were both identified on the informed consent form, could be permanent.

Considering the possible failure to inform the Veteran of the anticipated results if he chose not to proceed with the surgery, the Board finds that the omission is a minor, immaterial deviation from the requirements set forth at 38 C.F.R. § 17.32 based on the Veteran's medical history.  The medical evidence reflects that physical therapy and medication did not improve his symptoms, but the surgeon believed his cervical spine symptoms would improve with surgical intervention.  Therefore, at a minimum, as a lay person the Veteran would have reasonably expected his symptoms to remain the same if his chose not to have surgery.  However, in the months prior to the surgery, his symptoms worsened to the point that he was unable to complete activities of daily living.  Again, based on this medical history, one would have reasonably expected his symptoms to continue to worsen if he chose to do nothing.  

In summary, the Board finds that the Veteran's experience with progressive neck pain and associated symptoms for five years before his surgery provided useful information as to anticipated results if he chose not to proceed with the surgery.  In fact, the opinion of the October 2013 neurologist was essentially the same:  the Veteran would have expected his symptoms to stay the same or worsen, to include weakness of his left arm and possible spinal cord compression with weakness in his upper and lower extremities and balance problems.

Regarding reasonably foreseeable associated risks, complications, or side effects, the Veteran asserts that he was told that his cervical spine operation was common and he might be hoarse for a couple days after the surgery.  He contends that he was not informed in language that was understandable to him that a foreseeable risk of the surgery involved permanent nerve damage and paralysis of his vocal cord with hoarseness.

In McNair v. Shinseki, 25 Vet. App. 98 (2011), the Court addressed a situation where there was a signed consent form but the form did not provide specific information as to the risks of the surgical procedure, including the specific complication suffered by the patient.  In that case, the written consent form of record did not include that neuralgia could result from a breast reduction surgery and neuralgia was in fact the complication resulting from the surgery.  McNair v. Shinseki, 25 Vet. App. 98, 101 (2011).

In McNair, the Court agreed with the Secretary's interpretation of 38 C.F.R. § 3.361(d)(1)(ii), holding that the failure to advise a patient of a foreseeable risk can be considered a minor, immaterial deviation under the regulation if a reasonable person in similar circumstances would have proceeded with the medical treatment even if informed of the foreseeable risk.  Id. at 107.  The Court also noted that pertinent to the Secretary's interpretation of the regulation, "common law generally holds that 'the test for determining whether a particular peril must be divulged is its materiality to the patient's decision.'"  Id. (Internal citations omitted).  The Court added that usually "materiality" is "based upon an objective standard that, at least in part, asks whether the potentially undisclosed risk is of the type that if known by a reasonable person under similar circumstances would cause that person not to have undergone treatment."  Id. (Internal citations omitted). 

Ultimately, the McNair Court remanded that case and in doing so provided guidance, stating that "the Board did not discuss, and the record does not reflect, the consequence of proceeding with the surgery versus foregoing surgery, which are key factors upon which one might evaluate whether a reasonable person would have proceeded with the surgery."  Id. at 107-08.

Similar to McNair, in this case the Veteran had signed a consent form, but the signed consent form did not show that the patient was informed of the specific event that occurred, which in this case was permanent paralysis of the right true vocal cord with permanent hoarseness.  However, the Board finds that the lack of a signed informed consent form specifically advising the Veteran of the risk of permanent paralysis of the right true vocal cord and permanent hoarseness was a minor, immaterial deviation from the requirements of 38 C.F.R. § 17.32.

Given the facts in this case, the Board finds that a reasonable person in the Veteran's situation would have proceeded with the cervical spine surgery even if advised of the roughly three percent risk that nerve damage resulting in paralysis of the right true vocal cord with hoarseness and partial loss of voice could be permanent.

As described above, the Veteran's circumstances involved a five-year history of neck pain with left arm numbness and decreased range of motion of his upper extremities that had progressively increased in severity in the months before his October 2000 surgery at age 39.  Medical records detailed that conservative treatment options had failed and he was unable to continue with his daily activities.  The October 2013 reviewing VA neurosurgeon explained that the likely consequences of foregoing the cervical spine surgery would be continued pain that would get worse over time and cause left arm weakness, and the possibility of developing signs of spinal cord compression, causing weakness of the upper and lower extremities and balance problems.  On the other hand, the purpose and expected benefits of the proposed surgery was to relieve pressure on the spinal cord and nerves, resulting in improved symptoms.  The October 2013 VA neurosurgeon also reported that the cervical spine surgery that the Veteran had in October 2000 carried an approximately three percent risk of permanent injury to the recurrent laryngeal nerve with permanent hoarseness.  

The Board finds that a reasonable person in similar circumstances would have weighed the relatively low risk of permanent nerve damage and permanent hoarseness against the anticipated benefit of improved symptoms in light of his prolonged history of increasing pain and other symptoms resulting in an inability to continue with his daily activities at age 39 and would have elected to proceed with the cervical spine surgery.  Indeed, he was told of the possibility of some nerve injury and hoarseness, and proceeded.  The Board finds it very unlikely that a reasonable person in similar circumstances would have chosen diminished function and increased difficulties of the type predicted, including inability to carry out daily activities, by turning down the surgery because of a small risk of permanent hoarseness.  

The Board acknowledges the Veteran's assertions that as a result of his additional disability he is unable to yell for help in an emergency, for example.  The Board also acknowledges the emphasis by the Veteran and his attorney on his behalf that the permanent vocal cord paralysis due to injury of the larynx nerve is "not minor and immaterial" because he has "permanently lost his ability to speak."  (See March 2014 60-Day Response of Appellant to the [October 2013] Medical Opinion).  However, the Board observes that the Veteran's ability to speak is impaired, but not permanently lost as a result of the vocal cord paralysis.  For example, the June 2008 VA examiner indicated that the Veteran had "hoarseness and a very breathy speaking voice."  The Board finds that even if advised of the risk of such permanent voice impairment and its effects, a reasonable person would proceed with the cervical spine surgery and accept the small risk of permanent nerve damage and permanent hoarseness, diminishing his ability to speak, rather than continue to live with increasing pain and numbness and the risk of further impairment and loss of function involving the neck, upper extremities, and lower extremities.  

In conclusion, the Board finds that the Veteran's October 2000 surgeon substantially complied with the requirements of § 17.32, which outline the elements of informed consent, and the apparent failure to advise the Veteran of the small risk of developing permanent nerve damage and hoarseness as a result of the cervical spine surgery was a minor deviation because a reasonable person in similar circumstances would have proceeded with the surgery.  As a result, the Veteran's surgeon obtained his informed consent in writing prior to his surgery, and the evidence fails to establish that fault on VA's part in furnishing surgical treatment proximately caused the Veteran's additional disability.   38 C.F.R. § 3.361(d)(1)(ii).  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for partial loss of voice is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


